Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 1 of 34




                   Exhibit A
 Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 2 of 34




Tuesday, June 9, 2020

Amanda Marchand Jones, Chief
FOIA/PA Unit
Criminal Division
Department of Justice
Suite 1127
1301 New York Ave, NW
Washington, DC 20530-0001

Dear Ms. Jones:

This is a request under the Freedom of Information Act. I am a reporter with The Center
for Investigative Reporting (henceforth "CIR") seeking all records related in whole or in
part to a request for assistance from the Mexican government - whether by the Mutual
Legal Assistance Treaty (MLAT), letter rogatory, or some other diplomatic
communication - regarding the criminal case “United States of America v. Pablo Vega
Cuevas et al.” (14 CR 705).

We seek documents and communications created during the period of March 1, 2015, to
April 1, 2018, that pertain to Mexico’s interest in accessing information obtained in the
course of the Vega investigation. Responsive records should include bilateral
communications between the Mexican and United States governments as well as any
US inter-agency communications following Mexico’s request for assistance. The types of
documents requested include, but are not limited to, emails, letters, diplomatic
exchanges, memoranda, telephone transcripts, meeting minutes, talking points, reports,
legal records, and intelligence information. Please omit from your search and review all
copies of press and media reports as well as all press statements and press releases.

We do ​not​ seek information collected by US agents during their investigation of the Vega
case (whether or not that was provided to the Mexican government): sensitive evidence,
photographs, results of wiretaps, private data about the individuals involved, or any other
materials gathered for law enforcement purposes. Rather, this FOIA request concerns
the correspondence between Mexico and the United States about whether Mexico could
have access to the material for its own, internal law enforcement purposes.
 Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 3 of 34




I am also requesting expedited processing on this request. 5 U.S.C. § 552(a)(6)(E)(v)(II);
see also Al-Fayed v. CIA, 254 F.3d 300, 306 (D.C. Cir. 2001).

First, there is an urgency to inform the public about activities of the United States federal
government regarding the investigation of the Ayotzinapa case. On March 18, 2020, the
Mexican Attorney General’s office issued arrest warrants against six former Mexican
government officials on charges including torture, forced disappearance, and judicial
misconduct. Information concerning what knowledge representatives of the United
States had of the investigation into Ayotzinapa and the alleged crimes of Mexican
government officials at the time, as well as what actions US agencies took in response,
are a matter of exceptional, current media interest.

Second, there is a compelling need for information related to this case as the records are
of acute interest to the mothers and fathers of the 43 disappeared Ayotzinapa students.
Given Mexico’s failure to solve the case and find their children, the families are
desperate for any information that could help shed additional light on what happened.
Not to do so in the most expeditious manner possible would be to contribute to the
continuing torment suffered by victims’ parents.

I certify that the statements contained in this letter regarding the alleged activity and
public concern are true and correct to the best of my knowledge. Any information
obtained from this request will be used for the public’s interest in news stories written for
CIR.

Please don’t hesitate to contact me with any questions you may have.

Sincerely,




Anayansi Diaz-Cortes | Celu: 212.729.9184 | adiazcortes@revealnews.org
Reporter and Producer, Reveal from the Center for Investigative Reporting
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 4 of 34




                   Exhibit B
           Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 5 of 34

                                                      U.S. Department of Justice

                                                      Criminal Division



Office of Enforcement Operations                      Washington, D.C. 20530


VIA Electronic Mail                                   June 24, 2020

Ms. Anayansi Diaz-Cortes
Reveal from The Center for Investigative
 Reporting
Suite 200
1400 65th                                             Request No. CRM-301214312
Emeryville, CA 94605                                  Subject: U.S. v. Vega Cuevas et al, No. 14-
adiazcortes@revealnews.org                                CR705 (N.D. Ill.)

Dear Ms. Diaz-Cortes:

       The Criminal Division acknowledges receipt of your Freedom of Information Act request
dated June 9, 2020. Your request was received in this Office on June 9, 2020. In that request, you
asked for access to records concerning the above-mentioned subject. Your request has been
assigned file number CRM-301214312. You should refer to this number in any future
correspondence with this Office.

       To the extent that non-public responsive records exist, without consent, proof of death, or
an overriding public interest, disclosure of law enforcement records concerning an individual
could reasonably be expected to constitute an unwarranted invasion of personal privacy. See
5 U.S.C. § 552(b)(7)(C). Because any non-public records responsive to your request would be
categorically exempt from disclosure, this Office is not required to conduct a search for the
requested records.

        As to your request for expedited processing, your request is moot as this response has
been issued within ten days of receipt of the request.

       For your information, Congress excluded three discrete categories of law enforcement
and national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c). This
response is limited to those records that are subject to the requirements of the FOIA. This is a
standard notification that is given to all requesters and should not be taken as an indication that
excluded records do, or do not, exist.

        You may contact our FOIA Public Liaison at the (202) 616-0307 for any further
assistance and to discuss any aspect of your request. Additionally, you may contact the Office of
Government Information Services (OGIS) at the National Archives and Records Administration
to inquire about the FOIA mediation services they offer. The contact information for OGIS is as
follows: Office of Government Information Services, National Archives and Records
Administration, Room 2510, 8601 Adelphi Road, College Park, Maryland 20740-6001, e-mail at
        Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 6 of 34

                                               2


ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-741-
5769.

        If you are not satisfied with the Criminal Division’s determination in response to this
request, you may administratively appeal by writing to the Director, Office of Information Policy
(OIP), United States Department of Justice, 441 G Street, NW, 6th Floor, Washington, D.C.
20530, or you may submit an appeal through OIP's FOIA STAR portal by creating an account on
the following website: https://foiastar.doj.gov. Your appeal must be postmarked or electronically
transmitted within 90 days of the date of my response to your request. If you submit your appeal
by mail, both the letter and the envelope should be clearly marked "Freedom of Information Act
Appeal."

                                                    Sincerely,


                                                    Amanda Marchand Jones
                                                    Chief
                                                    FOIA/PA Unit
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 7 of 34




                   Exhibit C
        Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 8 of 34




Mr. Bobak Talebian
Director
Office of Information Policy
United States Department of Justice, Sixth Floor
441 G Street, NW
Washington, D.C. 20001

July 7, 2020

VIA FOIA STAR PORTAL AND USPS

FOIA APPEAL Re: Freedom of Information Act Request No. CRM-301214312

To Whom it May Concern:

       I write on behalf of The Center for Investigative Reporting (“CIR”) and its reporter, Ms.
Anayansi Diaz-Cortes, to appeal, pursuant to the Freedom of Information Act, 5 U.S.C. § 552
(“FOIA”), a denial of a request sent in June 2020 for documents relating to the criminal case,
United States v. Pablo Vega Cuevas, No. 1:14-cr-00705 (N.D. Ill. Dec. 8, 2014).

       The United States Department of Justice (“DOJ”) incorrectly provides a Glomar response
and asserts that it need not perform a search for the requested records because confirming their
existence could constitute an unwarranted invasion of personal privacy, citing 5 U.S.C. §
552(b)(7)(C) (“Exemption 7(C)”). Because no cognizable privacy harm exists in this case, DOJ
has improperly issued a Glomar response based on Exemption 7(C). Moreover, the
overwhelming public interest in the subject matter of these records overrides any possible
privacy concerns. Consequently, the DOJ has violated its obligations under FOIA.

       I.      Factual Background

         This case concerns an investigation into activities of the Mexico-based gang, Guerreros
Unidos, who have been associated with the forced disappearance of 43 Mexican students from a
rural teaching college in the town of Ayotzinapa in Guerrero, Mexico. On September 26, 2014,
Guerrero police stopped three buses of students bound for the city of Iguala, and surrounded
them before opening fire. Ryan Devereaux, Ghosts of Iguala, THE INTERCEPT, May 4, 2015,
https://theintercept.com/2015/05/04/how-43-students-disappeared-in-mexico-part-1/. The
shootout continued throughout the night, and ultimately six people—including bystanders—were
killed, and 43 of the students were allegedly taken into police custody, never to be heard from
again. Id. The Mexican government has asserted that it had conclusively determined that the
        Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 9 of 34




missing students were turned over to Guerreros Unidos members and killed, and that their bodies
were burned in a dump near Iguala, but independent experts, witnesses, and the families of the
students dispute this account. Id.

         In December of 2014, several prominent members of Guerreros Unidos—including Pablo
Vega, alleged to be the leader of the Guerreros Unidos’ Chicago operations—were arrested in
Chicago for drug-trafficking and charged with several federal crimes in the Northern District of
Illinois. Mary Wisniewski, Alleged Head of Chicago Branch of Mexican Drug Cartel Arrested,
REUTERS, Dec. 10, 2014, https://www.reuters.com/article/us-usa-mexico-drugs/alleged-head-of-
chicago-branch-of-mexican-drug-cartel-arrested-idUSKBN0JO2CU20141210. Defendants in
the case were alleged to have “used commercial passenger buses to conceal and transport drugs
from Mexico to Chicago,” and it has been widely speculated that this operation was linked to the
disappearance of the students in Iguala, who were on commercial buses when the ambush began.
Maureen Meyer, Ayotzinapa Fact Sheet: Investigating the Enforced Disappearance of 43
Students in Mexico, WASHINGTON OFFICE ON LATIN AMERICA, Feb. 24, 2016,
https://www.wola.org/analysis/ayotzinapa-fact-sheet-investigating-the-enforced-disappearance-
of-43-students-in-mexico/.

        Due in part to the association between Guerreros Unidos and the disappearance of the
students in Iguala, the criminal case against Vega and his co-defendants has received substantial
public attention, which the DOJ acknowledged by issuing a press release about the case. Press
Release, U.S. Attorney’s Office for N. Dist. Ill., Eight Defendants Charged with Distributing
Heroin in Chicago Area on Behalf of Guerrero Unidos Mexican Drug Cartel (Dec. 10, 2014),
https://www.justice.gov/usao-ndil/pr/eight-defendants-charged-distributing-heroin-chicago-area-
behalf-guerrero-unidos. The case is currently concluding, with most of the defendants having
already been sentenced. See United States v. Pablo Vega Cuevas, No. 1:14-cr-00705.

         As part of the Mexican government’s investigation into the disappearance of the students
in Iguala, it requested information pursuant to the U.S.-Mexico Mutual Legal Assistance Treaty
(“MLAT”) collected by U.S. authorities during the investigation for U.S. v. Vega. Maureen
Meyer, Ayotzinapa Fact Sheet: Investigating the Enforced Disappearance of 43 Students in
Mexico, WASHINGTON OFFICE ON LATIN AMERICA, Feb. 24, 2016,
https://www.wola.org/analysis/ayotzinapa-fact-sheet-investigating-the-enforced-disappearance-
of-43-students-in-mexico/. The Mexican government’s conclusions—that local government
officials in Iguala and Guerreros Unidos were responsible—has been criticized by “journalists
and human-rights investigators” as contrary to observations by witnesses and independent
analysis of the evidence. Frank Main, Killing of 43 Students Bad for Business, Chicago Cartel
Boss Said, CHI. SUN-TIMES, Apr. 26, 2018,
https://chicago.suntimes.com/2018/4/26/18392928/killings-of-43-mexican-students-bad-for-
business-chicago-cartel-boss-said.

       II.     Procedural History

      On June 9, 2020, Ms. Diaz-Cortes sent, on behalf of CIR, a FOIA request to the DOJ
Criminal Division seeking records related to a request for assistance from the Mexican
                                                                                                2
        Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 10 of 34




government regarding U.S. v. Cuevas (“the Request”). A true and correct copy of the Request is
attached as Exhibit A. Ms. Diaz-Cortes requested “documents and communications . . . that
pertain to Mexico’s interest in accessing information obtained in the course of the Vega
investiations,” and specifically, “all records related in whole or in part to a request for assistance
from the Mexican government – whether by the . . . MLAT[], letter rogatory, or some other
diplomatic communication – regarding . . . [U.S. v. Vega].” Ex. A.

        In the Request, Ms. Diaz-Cortes specified that she sought only records “created during
the period of March 1, 2015 to April 1, 2018.” Id. Ms. Diaz-Cortes explained that responsive
records might include “emails, letters, diplomatic exchanges, memoranda, telephone transcripts,
meeting minutes, talking points, reports, legal records, and intelligence information.” Id.
Importantly, Ms. Diaz-Cortes also described what she was not seeking in the Request: “sensitive
evidence, photographs, results of wiretaps, [or] private data about the individuals involved.” Id.
Ms. Diaz-Cortes also requested expedited processing, explaining “there is an urgency to inform
the public about activities of the United States federal government regarding the investigation of
the Ayotzinapa case.” Id.

       On June 24, 2020, Ms. Diaz-Cortes received a denial of the Request from the DOJ’s
Criminal Division (“the Denial”). A true and correct copy of the Denial is attached as Exhibit B.
The Denial stated that “[t]o the extent that non-public responsive records exist, without consent,
proof of death, or an overriding public interest, disclosure of law enforcement records
concerning an individual could reasonably be expected to constitute an unwarranted invasion of
personal privacy.” Ex. B. It further stated that “[b]ecause any non-public records responsive to
your request would be categorically exempt from disclosure, this Office is not required to
conduct a search for the requested records.” Id. Finally, the Denial provided information on
how to appeal the determination, id., as required by 5 U.S.C. § 552(a)(6)(A). CIR now appeals
DOJ’s denial of the Request under FOIA.

       III.    Argument

        The DOJ has violated its obligations under FOIA by improperly issuing a Glomar
Response and refusing to search for or disclose responsive records. First, a Glomar response
based on Exemption 7(C) is inappropriate where no cognizable privacy harm will result from
disclosure. Because Ms. Diaz-Cortes specifically excluded private information on individuals
from the scope of the Request, see Ex. A, no cognizable privacy harm could result from
disclosure. Second, the overwhelming public interest in these records, as described in the
Request, overrides any negligible privacy concerns. The records concern both a high-profile
criminal investigation and the role of the U.S. and Mexican governments in investigating the
case, covered extensively by the media.

               A.      A Glomar Response Based on Exemption 7(C) is Inappropriate Where
                       No Cognizable Privacy Harm Will Result from Disclosure.

       A government agency may deny a FOIA request by stating that the agency cannot
confirm or deny the very existence of the records—also known as a Glomar response —only “in
                                                                                                     3
        Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 11 of 34




that rare situation when [confirming or denying] would ‘cause harm cognizable under a FOIA
exception.’” Bartko v. Dep’t of Justice, 898 F.3d 51, 63–64 (D.C. Cir. 2018) (quoting Roth v.
Dep’t of Justice, 642 F.3d 1161, 1178 (D.C. Cir. 2011)). See also Pickard v. Dep’t of Justice,
653 F.3d 782, 785–86 (9th Cir. 2011). The agency also “bears the burden of showing that the
fact of whether it possesses requested records is protected from disclosure under a FOIA
exemption.” De Sousa v. Cent. Intelligence Agency, 239 F. Supp. 3d 179, 190 (D.D.C. 2017).

        Here, DOJ cannot meet its burden. Ms. Diaz-Cortes specifically stated that she was not
seeking private information about individuals. Ex. A. (“We do not seek . . . private data about
the individuals involved) (emphasis in original). Given this, the DOJ cannot earnestly claim that
disclosure, and even confirming the very existence of responsive records, “could reasonably be
expected to constitute an unwarranted invasion of personal privacy.” Ex. B. More practically, it
is unclear how disclosure of records that contain no personal data about individuals could be
invasive of personal privacy, as DOJ alleges in the Denial. See id.

         Additionally, it is well established in FOIA case law that there is a diminished privacy
interest in publicly available information. Am. Civ. Liberties Union v. U.S. Dep’t of Justice, 655
F.3d 1, 12 (D.C. Cir. 2011); see also Cottone v. Reno, 195 F.3d 550, 553-54 (D.C. Cir. 1999).
The MLAT request from the Mexican government for records related to the forced
disappearance was covered comprehensively in the media, see, e.g., Maureen Meyer, Ayotzinapa
Fact Sheet: Investigating the Enforced Disappearance of 43 Students in Mexico, WASHINGTON
OFFICE ON LATIN AMERICA, Feb. 24, 2016, https://www.wola.org/analysis/ayotzinapa-fact-sheet-
investigating-the-enforced-disappearance-of-43-students-in-mexico/; Frank Main, Killing of 43
Students Bad for Business, Chicago Cartel Boss Said, CHI. SUN-TIMES, Apr. 26, 2018,
https://chicago.suntimes.com/2018/4/26/18392928/killings-of-43-mexican-students-bad-for-
business-chicago-cartel-boss-said, and leaks to the Mexican press have revealed much of the
substantive information shared via the MLAT request. Id. (reporting that Vega stated the forced
disappearance was “bad for business” in a BlackBerry message disclosed to the Mexican
government pursuant to the MLAT). Since Ms. Diaz-Cortes sought only communications related
to the MLAT—reported on publicly by the press—there are no significant privacy interests in
these records, and they should be disclosed.

               B.     Public Interest Overrides Any Privacy Interests in the Records.

        Even assuming arguendo that there were a cognizable privacy interest in the records
requested, the DOJ also bears the burden of “showing the privacy interest the government asserts
categorically outweighs any public interest in disclosure,” Bartko, 898 F.3d at 64, which it
cannot do in this case since the records concern federal government activity and a matter of
serious public concern.

        The requested records speak to a topic of strong interest to CIR and the general public,
further underscoring the need for prompt disclosure in this case. Public interest can overcome
even cognizable privacy interests in requested records, as DOJ admits in the Denial. See Ex. B.
Here, where no cognizable privacy interests exist and some of the information is already public,
see supra Section III.A., the countervailing public interest in the records weighs in favor of
                                                                                                   4
        Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 12 of 34




disclosure. DOJ’s issuance of a press release upon the filing of the complaint, Press Release,
U.S. Attorney’s Office for N. Dist. Ill., Eight Defendants Charged with Distributing Heroin in
Chicago Area on Behalf of Guerrero Unidos Mexican Drug Cartel (Dec. 10, 2014),
https://www.justice.gov/usao-ndil/pr/eight-defendants-charged-distributing-heroin-chicago-area-
behalf-guerrero-unidos, underscores the public interest in the investigation.

        In FOIA cases, the public interest inquiry asks whether disclosure would “contribute
significantly to public understanding of the operations or activities of the government.” Dep’t of
Justice v. Reporters Comm. For Freedom of Press, 489 U.S. 749, 775 (1989)). Where records
“shed light on government conduct,” public interest weighs in favor of disclosure. Am. Civ.
Liberties Union, 655 F.3d at 12. In Stern v. FBI, 737 F.2d 84, 92 (D.C. Cir. 1984), the D.C.
Circuit observed:

       [T]he public may have an interest in knowing that a government investigation itself is
       comprehensive, that the report of an investigation released publicly is accurate, that any
       disciplinary measures imposed are adequate, and that those who are accountable are dealt
       with in an appropriate manner.

        In this case, records responsive to the Request would shed light on the U.S. investigation
of Guerreros Unidos and the gang’s involvement in the Iguala forced disappearance, a topic of
immense public interest which continues to be covered in the media to this day. See Marina
Franco, Five Years Ago, 43 Students Vanished. The Mystery, and the Pain, Remain, N.Y. TIMES,
Sept. 26, 2019 (article about the disappearance commemorating its fifth anniversary). The
records, which would include “bilateral communications between the Mexican and United Sates
government,” Ex. A, would shed considerable light on federal government activity—the sharing
of records with the Mexican government to facilitate its own investigation of the disappearance
pursuant to the MLAT between the two countries. As was the case in Stern, CIR and the public
at large have a strong interest in knowing that the investigation underlying the Cuevas case was
comprehensive and was reported on accurately. This is especially the case where the Mexican
government has been accused of a lack of transparency in their own investigation and
conclusions about the disappearance. Ryan Devereaux, Ghosts of Iguala, THE INTERCEPT, May
4, 2015, https://theintercept.com/2015/05/04/how-43-students-disappeared-in-mexico-part-1/.

IV.    Conclusion

       In conclusion, CIR hereby requests the FBI release all relevant information immediately.
Should the FBI’s office need clarification as to any aspect of either request, it may reach me at
rbrooke@revealnews.org or (703)-217-4968.

Sincerely,


Rachel Brooke

cc: Victoria Baranetsky, general counsel
                                                                                                 5
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 13 of 34




                   Exhibit D
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 14 of 34
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 15 of 34
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 16 of 34




                   Exhibit E
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 17 of 34




Tuesday, June 9, 2020



FOIA/PA Unit (SARF)
Drug Enforcement Administration
8701 Morrissette Dr.
Springfield, VA 22152

Dear FOIA Officer:

This is a request under the Freedom of Information Act. I am a reporter with The Center
for Investigative Reporting (henceforth "CIR") seeking all records related in whole or in
part to a request for assistance from the Mexican government - whether by the Mutual
Legal Assistance Treaty (MLAT), letter rogatory, or some other diplomatic
communication - regarding the criminal case “United States of America v. Pablo Vega
Cuevas et al.” (14 CR 705).

We seek documents and communications created during the period of March 1, 2015, to
April 1, 2018, that pertain to Mexico’s interest in accessing information obtained in the
course of the Vega investigation. Responsive records should include bilateral
communications between the Mexican and United States governments as well as any
US inter-agency communications following Mexico’s request for assistance. The types of
documents requested include, but are not limited to, emails, letters, diplomatic
exchanges, memoranda, telephone transcripts, meeting minutes, talking points, reports,
legal records, and intelligence information. Please omit from your search and review all
copies of press and media reports as well as all press statements and press releases.

We do ​not​ seek information collected by US agents during their investigation of the Vega
case (whether or not that was provided to the Mexican government): sensitive evidence,
photographs, results of wiretaps, private data about the individuals involved, or any other
materials gathered for law enforcement purposes. Rather, this FOIA request concerns
the correspondence between Mexico and the United States about whether Mexico could
have access to the material for its own, internal law enforcement purposes.
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 18 of 34




I am also requesting expedited processing on this request. 5 U.S.C. § 552(a)(6)(E)(v)(II);
see also Al-Fayed v. CIA, 254 F.3d 300, 306 (D.C. Cir. 2001).

First, there is an urgency to inform the public about activities of the United States federal
government regarding the investigation of the Ayotzinapa case. On March 18, 2020, the
Mexican Attorney General’s office issued arrest warrants against six former Mexican
government officials on charges including torture, forced disappearance, and judicial
misconduct. Information concerning what knowledge representatives of the United
States had of the investigation into Ayotzinapa and the alleged crimes of Mexican
government officials at the time, as well as what actions US agencies took in response,
are a matter of exceptional, current media interest.

Second, there is a compelling need for information related to this case as the records are
of acute interest to the mothers and fathers of the 43 disappeared Ayotzinapa students.
Given Mexico’s failure to solve the case and find their children, the families are
desperate for any information that could help shed additional light on what happened.
Not to do so in the most expeditious manner possible would be to contribute to the
continuing torment suffered by victims’ parents.

I certify that the statements contained in this letter regarding the alleged activity and
public concern are true and correct to the best of my knowledge. Any information
obtained from this request will be used for the public’s interest in news stories written for
CIR.

Please don’t hesitate to contact me with any questions you may have.

Sincerely,




Anayansi Diaz-Cortes | Celu: 212.729.9184 | adiazcortes@revealnews.org
Reporter and Producer, Reveal from the Center for Investigative Reporting
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 19 of 34




                    Exhibit F
      Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 20 of 34




                                                           U.S. Department of Justice
                                                           Drug Enforcement Administration
                                                           FOI/Records Management Section
                                                           8701 Morrissette Drive
                                                           Springfield, Virginia 22152

                                                             July 30, 2020

Case Number: 20-00548-F

Subject: Documents and communications created during the period of March 1, 2015, to
April 1, 2018, that pertain to Mexico's interest in accessing information obtained during the course
of the Pablo Vega Cuevas et al. investigation

Anayansi Diaz-Cortes
Reporter and Producer, Reveal
Center for Investigative Reporting
1400 65th Street, Suite 200
Emeryville, California 94608
adiazcortes@revealnews.org

Dear Ms. Diaz-Cortes:

       This letter responds to your Freedom of Information Act/Privacy Act (FOIA/PA) request
dated June 9, 2020, addressed to the Drug Enforcement Administration, Freedom of
Information/Privacy Act Unit, seeking access to information regarding the above subject.

        In your request letter, you request expedited treatment pursuant to the first, second, third,
and/or fourth standards enumerated in the Department of Justice's regulations. Expedited
treatment pursuant to the first standard will be granted where not doing so "could reasonably be
expected to pose an imminent threat to the life or physical safety of an individual." 5 U.S.C. §
552(a)(6)(E)(v)(I). See also 28 C.F.R. § 16.5(e)(1)(i) (2019). Under the second standard, you
must show that there is "[a]n urgency to inform the public about an actual or alleged Federal
Government activity, if made by a person primarily engaged in disseminating information." 5
U.S.C. § 552(a)(6)(E)(v)(II). See also 28 C.F.R. § 16.5(e)(1)(ii) (2019). Under the third standard,
you must show that the request involves "[t]he loss of substantial due process rights." 28 C.F.R. §
16.5(e)(1)(iii) (2019). Under the fourth standard, you must show that the subject matter of your
request is a "matter of widespread and exceptional media interest in which there exist possible
questions about the government's integrity which affect public confidence." Id. at § 16.5(e)(1)(iv).
This office makes determinations regarding the first three standards, while the Department's
Director of Public Affairs makes determinations regarding the fourth standard. See id. at §
16.5(e)(2).

        You have requested expedited processing of your request pursuant to the Department's
standard permitting expedition for requests involving "[a]n urgency to inform the public about an
actual or alleged federal government activity, if made by a person primarily engaged in
disseminating information." 28 C.F.R. § 16.5(e)(1)(ii) (2019). Based on the information you have
      Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 21 of 34


Case Number: 20-00548-F                                                              Page 2

provided, we have determined that your request for expedited processing under this standard
should be denied.

         To the extent that non-public responsive records exist, without consent, proof of death
(e.g., a copy of a death certificate or an obituary), or an overriding public interest, disclosure of
law enforcement records concerning an individual could reasonably be expected to constitute an
unwarranted invasion of personal privacy. See 5 U.S.C. § 552(b)(7)(C). Because any non-public
records responsive to your request would be categorically exempt from disclosure, this office is
not required to conduct a search for the requested records.

       For your information, Congress excluded three discrete categories of law enforcement and
national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c). This
response is limited to those records that are subject to the requirements of the FOIA. This is a
standard notification that is given to all our requesters and should not be taken as an indication that
excluded records do, or do not, exist.

        You may contact our FOIA Public Liaison at 202-307-7596 for any further assistance and
to discuss any aspect of your request. Additionally, you may contact the Office of Government
Information Services (OGIS) at the National Archives and Records Administration to inquire
about the FOIA mediation services they offer. The contact information for OGIS is as follows:
Office of Government Information Services, National Archives and Records Administration,
Room 2510, 8601 Adelphi Road, College Park, Maryland 20740-6001; e-mail at ogis@nara.gov;
telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-741-5769.

        If you are not satisfied with DEA’s determination in response to this request, you may
administratively appeal by writing to the Director, Office of Information Policy (OIP), United
States Department of Justice, 441 G Street, NW, 6th Floor, Washington, D.C. 20530, or you may
submit an appeal through OIP's FOIA STAR portal by creating an account following the
instructions on OIP’s website: https://www.justice.gov/oip/submit-and-track-request-or-
appeal. Your appeal must be postmarked or electronically transmitted within 90 days of the date
of my response to your request. If you submit your appeal by mail, both the letter and the
envelope should be clearly marked "Freedom of Information Act Appeal."

       If you have any questions regarding this letter, you may contact our Customer Service
Hotline at 202-307-7596.

                                              Sincerely,


                                              for
                                              Angela D. Hertel, Acting Chief
                                              Freedom of Information/Privacy Act Unit
                                              FOI/Records Management Section

Enclosure
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 22 of 34




                   Exhibit G
        Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 23 of 34




Mr. Bobak Talebian
Director
Office of Information Policy
United States Department of Justice, Sixth Floor
441 G Street, NW
Washington, D.C. 20001

August 13, 2020

VIA FOIA STAR PORTAL AND USPS

FOIA APPEAL Re: Freedom of Information Act Request No. 20-00548-F

To Whom it May Concern:

       I write on behalf of The Center for Investigative Reporting (“CIR”) and its reporter, Ms.
Anayansi Diaz-Cortes, to appeal, pursuant to the Freedom of Information Act, 5 U.S.C. § 552
(“FOIA”), a denial of a request sent in June 2020 for documents relating to the criminal case,
United States v. Pablo Vega Cuevas, No. 1:14-cr-00705 (N.D. Ill. Dec. 8, 2014).

        The United States Department of Justice (“DOJ”)’s Drug Enforcement Administration
(“DEA”) incorrectly provides a Glomar response, asserting that it need not perform a search for
the records requested because confirming their existence could constitute an unwarranted
invasion of personal privacy under 5 U.S.C. § 552(b)(7)(C) (“Exemption 7(C)”). Because no
cognizable privacy harm exists in this case, DEA has improperly issued a Glomar response and
asserted Exemption 7(C). Moreover, the overwhelming public interest in the subject matter of
these records overrides any possible privacy concerns. Consequently, the DEA has violated its
obligations under FOIA.

       I.      Factual Background

         This case concerns an investigation into activities of the Mexico-based gang, Guerreros
Unidos, which has been associated with the forced disappearance of 43 Mexican students from a
teaching college in the town of Ayotzinapa in Guerrero, Mexico. On September 26, 2014,
Guerrero police stopped three buses of students bound for the city of Iguala, and surrounded
them before opening fire. Ryan Devereaux, Ghosts of Iguala, THE INTERCEPT, May 4, 2015,
https://theintercept.com/2015/05/04/how-43-students-disappeared-in-mexico-part-1/. The
shootout continued throughout the night, and ultimately six people—including bystanders—were
killed, and 43 of the students were allegedly taken into police custody, never to be heard from
        Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 24 of 34




again. Id. The Mexican government has asserted that it had conclusively determined that the
missing students were turned over to Guerrerors Unidos members and killed, and that their
bodies were burned in a dump near Iguala, but independent experts, witnesses, and the families
of the students dispute this account. Id.

        In December of 2014, several prominent members of Guerrerors Unidos—including
Pablo Vega Cuevas, alleged to be the leader of the Guerreros Unidos’ Chicago operations—were
arrested in Chicago for drug-trafficking and charged with several federal crimes in the Northern
District of Illinois. Mary Wisniewski, Alleged Head of Chicago Branch of Mexican Drug Cartel
Arrested, REUTERS, Dec. 10, 2014, https://www.reuters.com/article/us-usa-mexico-
drugs/alleged-head-of-chicago-branch-of-mexican-drug-cartel-arrested-
idUSKBN0JO2CU20141210. Defendants in the case were alleged to have “used commercial
passenger buses to conceal and transport drugs from Mexico to Chicago,” and it has been widely
speculated that this operation was linked to the disappearance of the students in Iguala, who were
on commercial buses when the ambush began. Maureen Meyer, Ayotzinapa Fact Sheet:
Investigating the Enforced Disappearance of 43 Students in Mexico, WASHINGTON OFFICE ON
LATIN AMERICA, Feb. 24, 2016, https://www.wola.org/analysis/ayotzinapa-fact-sheet-
investigating-the-enforced-disappearance-of-43-students-in-mexico/.

        Due in part to the association between Guerreros Unidos and the disappearance of the
students in Iguala, the criminal case against Cuevas and his co-defendants has received
substantial public attention, which the DOJ acknowledged by issuing a press release about the
case. Press Release, U.S. Attorney’s Office for N. Dist. Ill., Eight Defendants Charged with
Distributing Heroin in Chicago Area on Behalf of Guerrero Unidos Mexican Drug Cartel (Dec.
10, 2014), available at https://www.justice.gov/usao-ndil/pr/eight-defendants-charged-
distributing-heroin-chicago-area-behalf-guerrero-unidos. The case is currently concluding, with
most of the defendants having already been sentenced. See generally United States v. Pablo
Vega Cuevas, No. 1:14-cr-00705 (N.D. Ill. Dec. 8, 2014).

        Multiple DEA publications in recent years discuss Guerreros Unidos and its drug
trafficking operations in the U.S. and Mexico. According to DEA, “[d]espite its short history,
[Los Guerreros Unidos] has evolved into a [Mexican Transnational Criminal Organization] of
growing concern, with a drug distribution network spanning several major [U.S.] cities” and
exerting “drug trafficking influence . . . encompass[ing] several municipalities within the
Mexican tristate area of Guerrero, Mexico and Morelos.” DRUG ENF’T AGENCY, DEA-DCT-
DIR-040-17, NATIONAL DRUG THREAT ASSESSMENT (2017), at 6, available at
https://www.dea.gov/sites/default/files/2018-07/DIR-040-17_2017-NDTA.pdf; see also DRUG
ENF’T AGENCY, DEA-CHI-DIR-013-17, CARTELS AND GANGS IN CHICAGO (2017), at 2, available
at https://www.dea.gov/sites/default/files/2018-07/DIR-013-
17%20Cartel%20and%20Gangs%20in%20Chicago%20-%20Unclassified.pdf (describing
Guerreros Unidos’ role in trafficking drugs from Mexico to Chicago). The association between
Guerreros Unidos’s drug trafficking operations and the disappearance of the students from Iguala
suggests that DEA’s records would shed light on this international tragedy.



                                                                                                 2
        Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 25 of 34




         As part of the Mexican government’s investigation into the disappearance of the students
in Iguala, it requested information from the U.S. government pursuant to the Treaty on
Cooperation between the United States of America and the United Mexican States for Mutual
Legal Assistance (“U.S.-Mexico MLAT”)1 collected by U.S. authorities during U.S. v. Cuevas.
Maureen Meyer, Ayotzinapa Fact Sheet: Investigating the Enforced Disappearance of 43
Students in Mexico, WASHINGTON OFFICE ON LATIN AMERICA, Feb. 24, 2016,
https://www.wola.org/analysis/ayotzinapa-fact-sheet-investigating-the-enforced-disappearance-
of-43-students-in-mexico/. The Mexican government’s conclusions—that local government
officials in Iguala and Guerreros Unidos were responsible—has been criticized by “journalists
and human-rights investigators” as contrary to observations by witnesses and independent
analysis of the evidence. Frank Main, Killing of 43 Students Bad for Business, Chicago Cartel
Boss Said, CHI. SUN-TIMES, Apr. 26, 2018,
https://chicago.suntimes.com/2018/4/26/18392928/killings-of-43-mexican-students-bad-for-
business-chicago-cartel-boss-said.

       II.     Procedural History

       On June 9, 2020, Ms. Diaz-Cortes sent, on behalf of CIR, a FOIA request to the DEA
seeking records related to a request for assistance from the Mexican government regarding U.S.
v. Cuevas (“the Request”). A true and correct copy of the Request is attached as Exhibit A. Ms.
Diaz-Cortes requested “documents and communications . . . that pertain to Mexico’s interest in
accessing information obtained in the course of the Cuevas investigations,” and specifically, “all
records related in whole or in part to a request for assistance from the Mexican government –
whether by the . . . MLAT[], letter rogatory, or some other diplomatic communication –
regarding . . . [U.S. v. Cuevas].” Ex. A.

        In the Request, Ms. Diaz-Cortes specified that she sought only records “created during
the period of March 1, 2015 to April 1, 2018.” Id. Ms. Diaz-Cortes explained that responsive
records might include “emails, letters, diplomatic exchanges, memoranda, telephone transcripts,
meeting minutes, talking points, reports, legal records, and intelligence information.” Id.
Importantly, Ms. Diaz-Cortes also described what she was not seeking in the Request: “sensitive
evidence, photographs, results of wiretaps, [or] private data about the individuals involved.” Id.
Ms. Diaz-Cortes also requested expedited processing, explaining “there is an urgency to inform
the public about activities of the United States federal government regarding the investigation of
the Ayotzinapa case.” Id.


1
 The U.S.-Mexico MLAT, signed in December 1987, establishes a formal information sharing
procedure between the two nations “in order to provide mutual legal assistance in criminal
matters.” Treaty on Cooperation between the United States of America and the United Mexican
States for Mutual Legal Assistance, Signed at Mexico City on December 9, 1987, S. Treaty Doc.
No. 100-13, art. 1, ¶ 1. Specifically, the assistance concerns “prevention, investigation and
prosecution of crimes . . . within the . . . jurisdiction of the requesting Party . . . in connection
with ancillary proceedings . . . related to the criminal acts in question.” Id.

                                                                                                    3
        Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 26 of 34




        On July 30, 2020, Ms. Diaz-Cortes received a denial of the Request from DEA (“the
Denial”). A true and correct copy of the Denial is attached as Exhibit B. First, DEA denied Ms.
Diaz-Cortes’s request for expedited processing, stating that the request did not meet the standard
for “urgency to inform the public about an actual or alleged federal government activity . . .
made by a person primarily engaged in disseminating information.” Ex. B (quoting 28 C.F.R. §
16.5(e)(1)(ii)).

        As to the substance of the Request, DEA denied the request in full, stating that “[t]o the
extent that non-public responsive records exist, without consent, proof of death . . . or an
overriding public interest, disclosure of law enforcement records concerning an individual could
reasonably be expected to constitute an unwarranted invasion of personal privacy.” Ex. B. It
further stated that “[b]ecause any non-public records responsive to your request would be
categorically exempt from disclosure, this office is not required to conduct a search for the
requested records.” Id. Finally, the Denial provided information on how to appeal the
determination, id., as required by 5 U.S.C. § 552(a)(6)(A). CIR now appeals DEA’s denial of
the Request under FOIA.

       III.    Argument

       The DEA has violated its obligations under FOIA by improperly issuing a Glomar
Response and refusing to search for or disclose responsive records. First, a Glomar response
based on Exemption 7(C) is inappropriate where no cognizable privacy harm will result from
disclosure. Because Ms. Diaz-Cortes specifically excluded private information on individuals
from the scope of the Request, see Ex. A, no cognizable privacy harm could result from
disclosure. Second, the overwhelming public interest in these records overrides any negligible
privacy concerns. The records concern both a high-profile criminal investigation and the role of
the U.S. and Mexican governments in investigating the case, covered extensively by the media.

               A.     A Glomar Response Based on Exemption 7(C) is Inappropriate Where
                      No Cognizable Privacy Harm Will Result from Disclosure.

        A government agency may deny a FOIA request by stating that the agency cannot
confirm or deny the very existence of the records—also known as a Glomar response —only “in
that rare situation when [confirming or denying] would ‘cause harm cognizable under a FOIA
exception.’” Bartko v. Dep’t of Justice, 898 F.3d 51, 63–64 (D.C. Cir. 2018) (quoting Roth v.
Dep’t of Justice, 642 F.3d 1161, 1178 (D.C. Cir. 2011)). See also Pickard v. Dep’t of Justice,
653 F.3d 782, 785–86 (9th Cir. 2011). These “extraordinary response[s] can be justified only
when the confirmation or denial of the existence of responsive records, would, in and of itself,
reveal exempt information.” DOJ, FOIA Update: OIP Guidance: Privacy “Glomarization”, Jan.
1, 1986, https://www.justice.gov/oip/blog/foia-update-oip-guidance-privacy-glomarization. The
agency also “bears the burden of showing that the fact of whether it possesses requested records
is protected from disclosure under a FOIA exemption.” De Sousa v. Cent. Intelligence Agency,
239 F. Supp. 3d 179, 190 (D.D.C. 2017).



                                                                                                 4
        Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 27 of 34




        Here, DEA cannot meet its burden. Ms. Diaz-Cortes specifically stated that she was not
seeking private information about individuals. Ex. A. (“We do not seek . . . private data about
the individuals involved) (emphasis in original). Given this, the DEA cannot earnestly claim that
disclosure, and even confirming the very existence of responsive records “could reasonably be
expected to constitute an unwarranted invasion of personal privacy.” Ex. B. More practically, it
is unclear how disclosure of records that contain no personal data about individuals could be
invasive of personal privacy, as DEA alleges in the Denial. See id.

         Additionally, it is well established in FOIA case law that there is a diminished privacy
interest in publicly available information. Am. Civ. Liberties Union v. U.S. Dept. of Justice, 655
F.3d 1, 12 (D.C. Cir. 2011); see also Cottone v. Reno, 195 F.3d 550, 553-54 (D.C. Cir. 1999).
The MLAT request from the Mexican government for records related to the forced
disappearance was comprehensively covered in the media, see, e.g., Maureen Meyer, Ayotzinapa
Fact Sheet: Investigating the Enforced Disappearance of 43 Students in Mexico, WASH. OFFICE
ON LATIN AMERICA, Feb. 24, 2016, https://www.wola.org/analysis/ayotzinapa-fact-sheet-
investigating-the-enforced-disappearance-of-43-students-in-mexico/; Frank Main, Killing of 43
Students Bad for Business, Chicago Cartel Boss Said, CHI. SUN-TIMES, Apr. 26, 2018,
https://chicago.suntimes.com/2018/4/26/18392928/killings-of-43-mexican-students-bad-for-
business-chicago-cartel-boss-said, and leaks to the Mexican press have revealed much of the
substantive information shared via the MLAT request. Id. (reporting that Cuevas stated the
forced disappearance was “bad for business” in a BlackBerry message disclosed to the Mexican
government pursuant to the MLAT). Since Ms. Diaz-Cortes sought only communications related
to this MLAT—reported on publicly by the press—there are no significant privacy interests in
these records, and they should be disclosed.

               B.     Public Interest Overrides Any Privacy Interests in the Records.

        DEA does not seem to have considered the immense public interest in these records,
despite acknowledging that “overriding public interest” can support disclosure. Ex. B. Even
assuming arguendo that there were cognizable privacy interests in the records requested, the
DEA also bears the burden of “showing the privacy interest the government asserts categorically
outweighs any public interest in disclosure,” Bartko, 898 F.3d at 64, which it cannot do in this
case since the records concern federal government activity and a matter of serious public
concern.

        The requested records speak to a topic of strong interest to CIR and the general public,
further underscoring the need for prompt disclosure in this case. Public interest can overcome
even cognizable privacy interests in requested records, as DEA admits in the Denial. See Ex. B.
Here, where no cognizable privacy interests exist and some of the information is already public,
see supra Section III.A., the countervailing public interest in the records weighs in favor of
disclosure. DOJ’s issuance of a press release upon the filing of the complaint, Press Release,
U.S. Attorney’s Office for N. Dist. Ill., Eight Defendants Charged with Distributing Heroin in
Chicago Area on Behalf of Guerrero Unidos Mexican Drug Cartel (Dec. 10, 2014), available at
https://www.justice.gov/usao-ndil/pr/eight-defendants-charged-distributing-heroin-chicago-area-
behalf-guerrero-unidos, underscores the public interest in the investigation.
                                                                                                5
        Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 28 of 34




        In FOIA cases, the public interest inquiry asks whether disclosure would “contribute
significantly to public understanding of the operations or activities of the government.” Dep’t of
Justice v. Reporters Comm. For Freedom of Press, 489 U.S. 749, 775 (1989)). Where records
“shed light on government conduct,” public interest weighs in favor of disclosure. Am. Civ.
Liberties Union v. U.S. Dept. of Justice, 655 F.3d 1, 12 (D.C. Cir. 2011). In Stern v. FBI, 737
F.2d 84, 92 (D.C. Cir. 1984), the D.C. Circuit observed:

       [T]he public may have an interest in knowing that a government investigation itself is
       comprehensive, that the report of an investigation released publicly is accurate, that any
       disciplinary measures imposed are adequate, and that those who are accountable are dealt
       with in an appropriate manner.

        In this case, records responsive to the Request would shed light on the U.S. investigation
of Guerreros Unidos and the organization’s involvement in the Iguala forced disappearance, a
topic of immense public interest which continues to be covered in the media to this day. See
Marina Franco, Five Years Ago, 43 Students Vanished. The Mystery, and the Pain, Remain, N.Y.
TIMES, Sept. 26, 2019 (article about the disappearance commemorating its fifth anniversary).
The records, which would include “bilateral communications between the Mexican and United
Sates government,” Ex. A, would shed considerable light on federal government activity—the
sharing of records with the Mexican government to facilitate its own investigation of the
disappearance pursuant to the MLAT between the two countries. As was the case in Stern, CIR
and the public at large have a strong interest in knowing that the investigation underlying the
Cuevas case was comprehensive and was reported on accurately. This is especially the case
where the Mexican government has been accused of a lack of transparency in their own
investigation and conclusions about the disappearance. Ryan Devereaux, Ghosts of Iguala,
INTERCEPT, May 4, 2015, https://theintercept.com/2015/05/04/how-43-students-disappeared-in-
mexico-part-1/.

IV.    Conclusion

       In conclusion, CIR hereby requests that DOJ release all relevant information
immediately. Should the OIP’s office need clarification as to any aspect of either request, it may
reach me at rbrooke@revealnews.org or (703)-217-4968.

Sincerely,


Rachel Brooke

cc: Victoria Baranetsky, general counsel




                                                                                                 6
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 29 of 34




                   Exhibit H
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 30 of 34




Tuesday, June 9, 2020

FOIA/Privacy Staff
Executive Office for United States Attorneys, Department of Justice
600 E St. NW (BICN Rm. 7300)
Washington, DC
20530-001

Dear FOIA Officer:

This is a request under the Freedom of Information Act. I am a reporter with The Center
for Investigative Reporting (henceforth "CIR") seeking all records related in whole or in
part to a request for assistance from the Mexican government - whether by the Mutual
Legal Assistance Treaty (MLAT), letter rogatory, or some other diplomatic
communication - regarding the criminal case “United States of America v. Pablo Vega
Cuevas et al.” (14 CR 705).

We seek documents and communications created during the period of March 1, 2015, to
April 1, 2018, that pertain to Mexico’s interest in accessing information obtained in the
course of the Vega investigation. Responsive records should include bilateral
communications between the Mexican and United States governments as well as any
US inter-agency communications following Mexico’s request for assistance. The types of
documents requested include, but are not limited to, emails, letters, diplomatic
exchanges, memoranda, telephone transcripts, meeting minutes, talking points, reports,
legal records, and intelligence information. Please omit from your search and review all
copies of press and media reports as well as all press statements and press releases.

We do ​not​ seek information collected by US agents during their investigation of the Vega
case (whether or not that was provided to the Mexican government): sensitive evidence,
photographs, results of wiretaps, private data about the individuals involved, or any other
materials gathered for law enforcement purposes. Rather, this FOIA request concerns
the correspondence between Mexico and the United States about whether Mexico could
have access to the material for its own, internal law enforcement purposes.

I am also requesting expedited processing on this request. 5 U.S.C. § 552(a)(6)(E)(v)(II);
see also Al-Fayed v. CIA, 254 F.3d 300, 306 (D.C. Cir. 2001).
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 31 of 34




First, there is an urgency to inform the public about activities of the United States federal
government regarding the investigation of the Ayotzinapa case. On March 18, 2020, the
Mexican Attorney General’s office issued arrest warrants against six former Mexican
government officials on charges including torture, forced disappearance, and judicial
misconduct. Information concerning what knowledge representatives of the United
States had of the investigation into Ayotzinapa and the alleged crimes of Mexican
government officials at the time, as well as what actions US agencies took in response,
are a matter of exceptional, current media interest.

Second, there is a compelling need for information related to this case as the records are
of acute interest to the mothers and fathers of the 43 disappeared Ayotzinapa students.
Given Mexico’s failure to solve the case and find their children, the families are
desperate for any information that could help shed additional light on what happened.
Not to do so in the most expeditious manner possible would be to contribute to the
continuing torment suffered by victims’ parents.

I certify that the statements contained in this letter regarding the alleged activity and
public concern are true and correct to the best of my knowledge. Any information
obtained from this request will be used for the public’s interest in news stories written for
CIR.

Please don’t hesitate to contact me with any questions you may have.

Sincerely,




Anayansi Diaz-Cortes | Celu: 212.729.9184 | adiazcortes@revealnews.org
Reporter and Producer, Reveal from the Center for Investigative Reporting
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 32 of 34




                    Exhibit I
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 33 of 34




Tuesday, June 9, 2020

Office of Information Programs and Services
(A/GIS/IPS/RL)
Department of State
2201 C St. NW, Rm. B266
Washington, DC 20520-0000

Dear FOIA Officer:

This is a request under the Freedom of Information Act. I am a reporter with The Center
for Investigative Reporting (henceforth "CIR") seeking all records related in whole or in
part to a request for assistance from the Mexican government - whether by the Mutual
Legal Assistance Treaty (MLAT), letter rogatory, or some other diplomatic
communication - regarding the criminal case “United States of America v. Pablo Vega
Cuevas et al.” (14 CR 705).

We seek documents and communications created during the period of March 1, 2015, to
April 1, 2018, that pertain to Mexico’s interest in accessing information obtained in the
course of the Vega investigation. Responsive records should include bilateral
communications between the Mexican and United States governments as well as any
US inter-agency communications following Mexico’s request for assistance. The types of
documents requested include, but are not limited to, emails, letters, diplomatic
exchanges, memoranda, telephone transcripts, meeting minutes, talking points, reports,
legal records, and intelligence information. Please omit from your search and review all
copies of press and media reports as well as all press statements and press releases.

We do ​not​ seek information collected by US agents during their investigation of the Vega
case (whether or not that was provided to the Mexican government): sensitive evidence,
photographs, results of wiretaps, private data about the individuals involved, or any other
materials gathered for law enforcement purposes. Rather, this FOIA request concerns
the correspondence between Mexico and the United States about whether Mexico could
have access to the material for its own, internal law enforcement purposes.

I am also requesting expedited processing on this request. 5 U.S.C. § 552(a)(6)(E)(v)(II);
see also Al-Fayed v. CIA, 254 F.3d 300, 306 (D.C. Cir. 2001).
Case 3:20-cv-06649-JSC Document 1-1 Filed 09/23/20 Page 34 of 34




First, there is an urgency to inform the public about activities of the United States federal
government regarding the investigation of the Ayotzinapa case. On March 18, 2020, the
Mexican Attorney General’s office issued arrest warrants against six former Mexican
government officials on charges including torture, forced disappearance, and judicial
misconduct. Information concerning what knowledge representatives of the United
States had of the investigation into Ayotzinapa and the alleged crimes of Mexican
government officials at the time, as well as what actions US agencies took in response,
are a matter of exceptional, current media interest.

Second, there is a compelling need for information related to this case as the records are
of acute interest to the mothers and fathers of the 43 disappeared Ayotzinapa students.
Given Mexico’s failure to solve the case and find their children, the families are
desperate for any information that could help shed additional light on what happened.
Not to do so in the most expeditious manner possible would be to contribute to the
continuing torment suffered by victims’ parents.

I certify that the statements contained in this letter regarding the alleged activity and
public concern are true and correct to the best of my knowledge. Any information
obtained from this request will be used for the public’s interest in news stories written for
CIR.

Please don’t hesitate to contact me with any questions you may have.

Sincerely,




Anayansi Diaz-Cortes
Reporter and Producer, Reveal from the Center for Investigative Reporting
Celu: 212.729.9184 | adiazcortes@revealnews.org
